DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2022 and 05/03/2021 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,996,890. Although the claims at issue are not identical, they are not patentably distinct from each other because claimed features of the current patent application has been claimed in the issued patent. In other words, the claims of the current application are broader than the issued patent. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by well-known in the art technology such as conventional desktop or laptop. Parkinson et al (US 2019/0221273 A1) is cited for support. 
Regarding claim 1,  An apparatus (Desktop), comprising:
a first memory module coupled to a host via a first bus on a printed circuitry board (PCB) and comprising one or more types of memory media (DRAM are connected to the mother board through the DIMM socket, the first memory module can be a USB storage, which is connected to USB port  that is directly connected to the mother board);
a second memory module coupled to the first memory module via a second bus off the PCB (local hard drive is coupled to the DRAM using off the PCB bus); and
an interface configured to transfer data, commands, or both, between the first memory module and the second memory module (Interface are inherent to transfer data between the DRAM and other storage elements).
Regarding claim 2, the apparatus of claim 1, wherein at least one of the one or more types of memory media comprises a non-volatile memory array (see claim 1, USB).
Regarding claim 3,  the apparatus of claim 1, wherein the interface is configured to transfer data, commands, or both, in response to receiving a read request, a write request, or both (inherent, the interface will transfer data and commands based on read and write requests).
Regarding claim 4, the apparatus of claim 1, further comprising a different interface configured to transfer data, commands, or both, between the first memory module and the host in response to receiving a read request, a write request, or both (the DRAM can have a different interface comparing to the hard drive or the USB storage).
Regarding claim 5, the apparatus of claim 1, further comprising a different interface configured to transfer data, commands, or both, between the second memory module and the host in response to receiving a read request, a write request, or both (the DRAM can have a different interface comparing to the hard drive or the USB storage).
Regarding claim 7, the apparatus of claim 1, further comprising the second memory module coupled to a third memory module via a third bus (the third memory module can be the other one of the DRAM or USB in the desktop or laptop).
Regarding claim 8-20, the claims have similar limitations as claims 1-7 above. Therefore, they are rejected under the same grounds of rejection. 
 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
After further search and consideration it is determined that the prior art of record neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099. The examiner can normally be reached Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khamdan N. Alrobaie/Primary Examiner, Art Unit 2824